Case: 2:18-cv-00133-WOB-CJS Doc #: 50 Filed: 12/18/19 Page: Eastern
                                                            1 of 2 Dtstriot
                                                                    - PageofID#: 148
                                                                             Kentuoky
                                                                                        FILED
                                                                                      DEC 18 2019
                                                                                        AT COVINGTON
                                UNITED STATES DISTRICT COURT                           ROBERT R. CARR
                                                                                   CLERK U.S. DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                              NORTHERN DIVISION (COVINGTON)
                                    Electronically Filed

    JULIE HUBER                                              CASE NO. 2:18-cv-00133-WOB-CJS

                           Plaintiff                         Judge William 0. Bertelsman

           v.

    VINNAT HOTELS, LLC dba
    COMFORT SUITES CINCINNATI AIRPORT
    and RAJEEV "RICK" CHOPRA

                           Defendants



                      AGREED ORDER OF DISMISSAL WITH PREJUDICE


            The parties to this action having advised the Court that they have resolved all claims

     with respect to the within action, and the Court in all respects being sufficiently advised;

            IT IS HEREBY ORDERED that the Complaint and Amended Complaint filed in the

     within action is hereby DISMISSED WITH PREJUDICE, each party to pay its own costs.
                                 [S'.,;C{
           SO ORDERED this _ _ day of
                                                  (\"
                                                  )d-\1~      , 2019.



                                                  JUDGE, UNITED STATES DISTRICT COURT

    HAVE SEEN AND AGREED:

    Isl Barbara D. Bonar
    Barbara D. Bonar (KBA #42213)
    BONAR, BUCHER & RANKIN, PSC
    3611 Decoursey Avenue
    Covington, Kentucky 41015
    Tel: 859-431-3333
    Fax: 859-392-3900
    bdbonar@lawatbdb.com
    Counsel for Defendant Vinnat Hotels, LLC

                                                        1
Case: 2:18-cv-00133-WOB-CJS Doc #: 50 Filed: 12/18/19 Page: 2 of 2 - Page ID#: 149




  Isl Robb S. Stokar, via email authorization
  Paul J. Minnillo (EDKY No. 95420)
  Robb S. Stokar (Admitted PHY)
  MINNILLO & JENKINS CO., LPA
  2712 Observatory Avenue
  Cincinnati, Ohio 45208
  pminnillo@minnillojenkins .com
  rstokar@minnillojenkins.com
  Counsel for Plaintiff

  Isl Rajeev Chopra via telephone authorization
  Rajeev Chopra, Pro Se
  10644 Versailles Blvd.
  Wellington, Florida 33449
  Rick.delmondmanagement@gmail.com




                                                  2
